Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Claim Objections
Claims 8, 12, 13, 15 are objected to because of the following informalities:  
Claim 8 is dependent upon itself.  For examination purposes, claim 8 is seen to be dependent upon claim 7.
Claim 12, line 2, “a complementary connection element with a complementary connection surface” was already mentioned in claim 1, line 6.  For examination purposes, this limitation is seen as - - the complementary connection element with the complementary connection surface - -.
Claim 13, line 3, “a power connector” is already mentioned in claim 1, line 1. For examination purposes this limitation is seen as - - the power connector - -.
Claim 15, lines 2 and 3, “the electric connector” and “the connection channel” lack antecedent basis.
Appropriate correction is required.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Yang et al. (US 10622771 B2).
	In reference to claim  1, Yang teaches a power connector (22; fig 4) for an aircraft solid state power controller (see fig. 3), the power connector comprising: a first portion (106; fig. 4) including a socket (102) configured for receiving an electric plug (124), which is insertable into the socket in a receiving direction (i.e. the direction 124 inserts into 116); and a second portion (104) comprising a connection surface (bottom surface of 104 that mounts to PWB body 204.  See fig. 3) configured for mating with a complementary connection surface (top surface of lead 220; fig. 3) of a complementary connection element (220; fig. 3); wherein at least one opening (opening in 133, 146, 140, 136, 134, 138, 132, 152; fig. 4, 5) is formed within the connection surface.
	In reference to claim  2, Yang teaches wherein the connection surface is a flat connection surface (see the shaded area in the image below).

    PNG
    media_image1.png
    660
    752
    media_image1.png
    Greyscale

	In reference to claim  3,Yang teaches wherein a surface normal (A; image below) of the flat connection surface (bottom surface of 104) in particular extends orthogonally to the receiving direction.

    PNG
    media_image2.png
    422
    714
    media_image2.png
    Greyscale

In reference to claim  4, Yang teaches wherein the first and second portions are formed integrally with each other.
In reference to claim  5, Yang teaches wherein the at least one opening (opening in 133, 146, 140, 136, 134, 138, 132, 152; fig. 4, 5) extends between the connection surface and a lower surface (130, 114, 128, 113, 150; fig. 4) of the power connector.
In reference to claim  6, Yang teaches comprising at least one protrusion (162; fig. 5) extending from the connection surface.
In reference to claim  7, Yang teaches further comprising a connection channel (interior cavity of 116; fig. 4) extending between the socket (102) and a lower surface (130, 114, 128, 113, 150; fig. 4) of the power connector.
In reference to claim  8, Yang teaches at least one electric connector (124, see col. 5, line 49-52 which mentions foil body 124 can be disposed within plug receptacle 116) arranged within the connection channel (interior cavity of 116; fig. 4).
In reference to claim  9, Yang teaches the at least one electric connector (124) includes a metallic spring, in particular a helical spring.
In reference to claim  10, Yang tee the first portion (106) has a first upper surface (upper surface; image below) and a first lower surface (lower surface; image below) opposite to the first upper surface, and wherein a distance (d1; see image below) between the first upper surface and the first lower surface is larger than a distance (d2; see image below) between the connection surface and the first lower surface.

    PNG
    media_image3.png
    673
    944
    media_image3.png
    Greyscale

In reference to claim  11, Yang teaches the first portion (106) has a rectangular cross-section (see fig. 4), in particular a quadratic cross-section, in a plane which is oriented orthogonally to the receiving direction; and/or wherein the socket (116) has a circular cross-section (see fig. 4) in a plane which is oriented orthogonally to the receiving direction.
In reference to claim  12, Yang teaches in combination with a complementary connection element (220; fig. 3) with a complementary connection surface (top surface of lead 220; fig. 3), which is configured for mating with the connection surface (bottom surface of 104 that mounts to PWB body 204.  See fig. 3) formed at the second portion (104) of the power connector.
In reference to claim  13, Yang teaches a printed circuit board (pertaining to 204) of an aircraft solid state power controller (200; fig. 2, 3) comprising: a power connector (22; fig. 4 ) as claimed in claim 1.
In reference to claim  14, Yang teaches wherein the connection surface (bottom surface of 104 that mounts to PWB body 204.  See fig. 3) and the complementary connection surface (top surface of lead 220; fig. 3) extend in a direction parallel, or essentially parallel, to the plane of the printed circuit board (pertaining to 204).
In reference to claim  15, Yang teaches further comprising at least one conducting path (conducting path with 124 and 102) electrically connecting with the electric connector (124, see col. 5, line 49-52 which mentions foil body 124 can be disposed within plug receptacle 116) arranged within the connection channel (interior cavity of 116).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10622771 B2) as applied to claim 8 above, further in view of Williams 4632496.
In reference to claim  9, Yang substantially teaches the invention as claimed.
However Yang does not teach the at least one electric connector includes a metallic spring, in particular a helical spring.
	Williams teaches the at least one electric connector includes a metallic spring, in particular a helical spring (41; fig. 1-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Williams, as taught by Williams col. 2, lines 60-68 through col. 3, lines 1-4, to modify Yang in order to provide a highly reliable connection to insure electrical connectivity and further accommodate different pin diameters.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/06/2022